Citation Nr: 1026053	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  06-31 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1971 to March 
1973.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.

The Board notes that the RO issued a statement of the case in 
September 2006 with regard to the Veteran's claim for entitlement 
to nonservice-connected pension.  Thereafter, in a February 2007 
rating decision, the RO granted entitlement to nonservice-
connected pension, effective June 16, 2005.  As this decision 
represents a total grant of benefits sought on appeal, such issue 
is not before the Board for appellate consideration.

In April 2009, the Board remanded this case for further 
evidentiary development.  The requested development was 
completed, and the case has now been returned to the Board for 
further appellate action.

As an additional matter, the Board notes that the Veteran 
reported on his VA 
Form 9 that he did not desire a hearing before a Veterans Law 
Judge of the Board, but on the bottom of the form indicated that 
he wanted a hearing, presumably before a Decision Review Officer.  
Pursuant to the Board's April 2009 remand, a June 2009 letter 
asked the Veteran to notify the RO if he still desired a personal 
hearing before a Decision Review Officer.  The Veteran did not 
respond to this June 2009 letter.  Therefore, his request for a 
hearing is deemed withdrawn.


FINDINGS OF FACT

1.  The Veteran did not report for the VA respiratory examination 
scheduled in August 2009 for the purpose of obtaining relevant 
medical opinions regarding the Veteran's claim.

2.  There is no competent evidence linking the Veteran's current 
asthma to his active service.


CONCLUSION OF LAW

The criteria for establishing service connection for asthma have 
not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.655, 3.380 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate the 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  38 C.F.R. 
§ 3.159(b) (2009).  The requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
the VCAA notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in June 2005 and October 2005 letters issued prior 
to the decision on appeal, the Veteran was provided notice 
regarding what information and evidence is needed to substantiate 
his claim for service connection, as well as what information and 
evidence must be submitted by the Veteran and what information 
and evidence will be obtained by VA.  A May 2006 letter advised 
the Veteran of how disability evaluations and effective dates are 
assigned, and the type of evidence which impacts those 
determinations.  A June 2009 letter asked the Veteran to provide 
additional information and evidence regarding his claim.  The 
case was last adjudicated in May 2010.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, service personnel records, VA treatment 
records and examination reports, and private treatment records.

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by responding to notices and providing argument.  Thus, 
he was provided with a meaningful opportunity to participate in 
the claims process and has done so.  Any error in the sequence of 
events or content of the notices is not shown to have any effect 
on the case or to cause injury to the Veteran.  Therefore, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  Evidence 
of continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that 
the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Pond v. West, 12 Vet App. 341, 346 (1999).

A veteran will be considered to have been in sound condition when 
examined and accepted for service, except as to disorders noted 
on entrance into service, or when clear and unmistakable evidence 
demonstrates that the disability existed prior to service and was 
not aggravated by service.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have been 
aggravated by service where there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Whether a 
preexisting disorder underwent an increase in severity during 
service is determined based on evidence of the manifestations of 
the disorder before, during, and after service.  38 C.F.R. 
§ 3.306.  For a disorder to be considered aggravated in service, 
there must be worsening of the underlying condition, not just 
temporary or intermittent flare-ups of the symptoms of the 
condition.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
Evidence of a veteran being asymptomatic on entry into service, 
with an exacerbation of symptoms during service, does not 
constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. 
App. 320, 323 (1991).  In order to support a finding of 
aggravation, the evidence must establish that the underlying 
disability underwent an increase in severity; the occurrence of 
symptoms, in the absence of an increase in the underlying 
severity, does not constitute aggravation of the disability.  
Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 
C.F.R. § 3.306(a).  When there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a claim, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107.

If a disorder was not noted upon entry into service, the 
government must show clear and unmistakable evidence of both a 
preexisting condition and a lack of in-service aggravation to 
overcome the presumption of soundness for wartime service under 
38 U.S.C.A. §  1111.  A lack of aggravation may be shown by 
establishing that there was no increase in disability during 
service or that any "increase in disability [was] due to the 
natural progress of the preexisting condition."  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153 (West 2002).  If the government fails to rebut the section 
1111 presumption, then the claim is one for service connection, 
not aggravation.  Id.

Diseases of allergic etiology, including bronchial asthma and 
urticaria, may not be disposed of routinely for compensation 
purposes as constitutional or developmental abnormalities.  
Service connection must be determined on the evidence as to 
existence prior to enlistment and, if so existent, a comparative 
study must be made of its severity at enlistment and 
subsequently.  Increase in the degree of disability during 
service may not be disposed of routinely as natural progress nor 
as due to the inherent nature of the disease.  Seasonal and other 
acute allergic manifestations subsiding on the absence of or 
removal of the allergen are generally to be regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be on the whole 
evidentiary showing.  38 C.F.R. § 3.380.

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he is entitled to service connection 
for asthma as result of exposure to mustard gas and asbestos in 
service.  He alleges that he was exposed to mustard gas while 
training at Fort Ord, California.  He alleges that he was exposed 
to asbestos while stationed in Berlin, Germany, stating that he 
came into contact with insulation containing asbestos in his 
living quarters as well as while repairing war-torn buildings 
(including the 279th Station Hospital in Berlin) in accordance 
with his military duties.  As the Veteran contends that he 
suffered from asthma prior to service, he asserts that these in-
service exposures served to aggravate his preexisting asthma 
disability.

Service treatment records reflect that no lung or chest 
abnormalities were noted on the Veteran's service entrance 
examination in October 1971.  In a May 1972 service treatment 
record, he was diagnosed with mild asthmatic bronchitis of 
unspecified etiology.  On November 30, 1972 he was seen for viral 
bronchitis.  At his December 14, 1972 service separation 
examination, it was noted that his lungs and chest were abnormal, 
as he manifested scattered and expiratory wheezes.  On an 
accompanying December 1972 report of medical history, the Veteran 
stated that he had had asthma since he was 12 years old.

Service personnel records reflect that the Veteran was a student 
at Ford Ord and then served as a cook while stationed at the 
279th Station Hospital in Berlin.  His civilian occupation prior 
to service was noted to be a sawmill worker, which entailed 
setting up equipment for operation, making minor repairs, and 
cleaning up work areas.  In October 2005, the National Personnel 
Records Center (NPRC) indicated that there were no records of the 
Veteran being exposed to mustard gas in service.

Following discharge from service, a June 1982 VA treatment record 
reflected the Veteran's complaints of shortness of breath, 
coughing, and wheezing; asthma was noted.  A March 1985 VA 
treatment record noted that the Veteran was asthmatic and had a 
history of asthma for many years, even as a child.  An October 
1991 VA treatment record showed that the Veteran indicated having 
a long history of asthma, sometimes with shortness of breath.  A 
December 1991 VA treatment record also noted a history of asthma 
and complaints of shortness of breath.  The Veteran underwent a 
VA examination in March 1992, during which he was diagnosed with 
asthma.  A December 2004 private treatment record indicated that 
the Veteran had had asthma since birth.  Most recently, a 
December 2006 VA pulmonary function test yielded abnormal 
results.

Pursuant to the Board's April 2009 remand, a June 2009 letter 
asked the Veteran to provide additional information or evidence 
to include specific details, such as the dates, places and manner 
in which he was exposed to mustard gas and asbestos.  The Veteran 
did not respond to this June 2009 letter.

Also pursuant to the Board's April 2009 remand, the Veteran was 
scheduled to undergo a VA respiratory examination in August 2009 
for an examiner to specifically provide a medical nexus opinion 
as to whether his current asthma had clearly existed prior to 
service and was aggravated (permanently worsened beyond normal 
progress) by service, or whether his current asthma was related 
to the findings noted in service.  The claims file contains 
documentation from the Memphis VA Medical Center that the Veteran 
failed to report to the examination, with a note stating that 
providing the address to which the letter was sent; that address 
is the Veteran's current address of record.  In a June 2010 
informal hearing presentation, the Veteran's representative 
affirmed that all of the Board's April 2009 remand instructions 
had been followed, and acknowledged that the Veteran had missed 
the VA examination that had been scheduled pursuant to such 
remand.

When a claimant fails, without good cause, to report for an 
examination scheduled in conjunction with an original 
compensation claim, and when that examination was required to 
establish entitlement to the benefit sought, the decision on the 
claim must be made based on the available evidence of record.  38 
C.F.R. § 3.655(b) (2009).  Under 38 C.F.R. § 3.655(a), examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant, and death of an immediate family 
member.

In this regard, the Board notes that it is well established that 
VA's duty to assist a claimant is not always a one-way street.  A 
claimant seeking help cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining putative evidence.  See Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).

The Board notes that the Veteran has consistently reported that 
his asthma existed prior to service, since childhood, but was 
aggravated by exposure to asbestos and mustard gas in service.  
As noted above, the Veteran failed to report for the VA 
examination scheduled, in part, to obtain an opinion as to 
whether his disorder existed prior to service.  However, the 
Board concludes that the question of whether asthma preexisted 
service need not be answered at this time.  

Specifically, to establish entitlement to service connection, 
there must still be competent evidence linking the current 
disorder to service, whether or not the Veteran had asthma which 
existed prior to service.  While some of the medical evidence 
indicates that the Veteran reported a history of exposure to 
asbestos, there is no competent medical opinion linking his 
current respiratory disorder with any disease, injury, or 
incident occurring during military service.  Importantly, the 
Veteran did not report for the VA examination scheduled in August 
2009 which was ordered to obtain an opinion as to whether his 
current disorder was related to respiratory complaints in 
service.  

Further, the service personnel records reflect the Veteran served 
as a cook while in Germany, and there is no evidence 
corroborating his contentions of asbestos and mustard gas 
exposure.  Indeed, in October 2005, the National Personnel 
Records Center indicated there were no records of the Veteran 
being exposed to mustard gas in service, and the record does not 
indicate that the Veteran had any specialized knowledge in 
identifying asbestos fibers or gases used for testing; rather, he 
was noted as having received a GED.  Moreover, a December 2006 
examiner noted the Veteran was an extremely poor historian.  
Finally, the Veteran did not respond to the June 2009 letter 
requesting specific information concerning his claimed exposure 
to mustard gas and asbestos.  Thus, there is no competent and 
credible evidence that he was exposed to such substances during 
service.

The only evidence supporting the Veteran's claim that his 
condition was aggravated by service consists of his own 
statements.  It is now well established that lay persons without 
medical training, such as the Veteran, are not competent to opine 
on matters requiring medical expertise, such as the etiology of 
respiratory disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed. Cir. 2007) (noting general competence to testify as 
to symptoms but not to provide medical diagnosis).

In sum, there is no competent medical evidence linking his 
current respiratory disorder to service.  In the absence of such 
evidence, the claim for service connection for asthma must be 
denied.

In reaching the conclusion above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).




ORDER

Entitlement to service connection for asthma is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


